                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 6/30/2021
------------------------------------------------------------------X
                                                                  :
ANDRE SIMS,                                                       :
                                                                  :
                                                     Plaintiff, :            1:20-cv-5322-GHW
                                                                  :
                              -v -                                :                ORDER
                                                                  :
SONY MUSIC ENTERTAINMENT; RCA, a                                  :
division of Sony Music Entertainment, DARHYL :
CAMPER, JR. d/b/a CAMP STAR MUSIC;                                :
JUSTIN ANTHONY BARROSO d/b/a J LOVE :
MUSIC; GABRIELLA WILSON a.k.a. H.E.R., I                          :
AM HER MUSIC.,                                                    :
                                                                  :
                                                   Defendants.:
                                                                  :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On June 9, 2021, the Court issued an order conditionally discontinuing this action. Pursuant

to the terms of that order, the plaintiff was provided the option to apply for restoration of the action

to the active calendar of the Court by the date that was 30 days following the issuance of the order.

In accordance with the terms of that order, if the plaintiff failed to apply for restoration of the case

by that date, the case would be automatically dismissed with prejudice.

         By letter dated June 30, 2021, the parties requested that the Court extend the deadline for the

plaintiff to apply for restoration of the case to the Court’s active calendar, or, alternatively, for the

parties to submit a stipulation of settlement and dismissal.1 That application is GRANTED.

Accordingly, the deadline for the plaintiff to apply for restoration of the case to the Court’s active



1
  As explained in Rule 4(E) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal, is

extended to July 30, 2021.

        SO ORDERED.


Dated: June 30, 2021
       New York, New York                                  __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     2
